 1   DAVID L. ANDERSON(CABN 149604)
     United States Attorney
2
     HALLIE HOFFMAN(CABN 210020)
 3   Chief, Criminal Division

4    JONATHAN U. LEE(CABN 148792)
     Assistant United States Attorney
5
           1301 Clay Street, Suite 340S
6          Oakland, CA 94612
           Telephone:(510)637-3703
7          Fax:(510)637-3724
           E-Mail: Jonathan.Lee@,usdoi.uov
8
     Attorneys for United States of America
9

10                                        UNITED STATES DISTRICT COURT

11                                    NORTHERN DISTRICT OF CALIFORNIA

12                                              OAKLAND DIVISION


13   UNITED STATES OF AMERICA,                             CASE NO.
                                                                          CR 19 353                             'M
                                                                                                                     1


14              Plaintiff,                                 MOTION TO SEAL
                                                           AND [PROPOSED] ORDER
15         V.



16   KIMARA ANGELICA SMITH,                                [UNDER SEAL]
                                                                                                               V-"


17              Defendant.


18

19

20              The United States hereby moves the Court for an order sealing this Motion, the Indictment, the

21   Arrest Warrant, and this Sealing Order until further order of the Court. Disclosure of the existence of

22   the Indictment and Arrest Warrant may cause the subject of the Indictment to flee, destroy evidence or

23   conceal on-going criminal activity,jeopardizing the progress of the ongoing investigation and the arrest

24   of the defendants. The United States also requests that a copy of the Indictment and Arrest Warrant be

25   provided to agents and/or task force officers of the U. S. Secret Service, the U. S. Marshal Sei-vice, and

26   other law enforcement, and employees of the United States Attorney's Office, and that the Indictment

27   and Arrest Warrant may be disclosed to federal agents, task force officers, and other law enforcement

28   ///                                                                            Document No.


                                                                                         District Court
     MOT.TO SEAL AND [PROP.] ORDER                                                  Criminal Case Processing
      officers in order to effectuate the arrest ofthe defendant.

      DATED; August 1, 2019                                  Respectfully Submitted,
                                                             DAVID L. ANDERSON
                                                             United States Attorney



                                                                    lATHAN U. LEE
                                                             Assistant United States Attorney



                                                        ORDER
 9

10           Based upon the motion ofthe government and for good cause shown,IT IS HEREBY
11   ORDERED that the govemmenfs Motion to Seal, Indictment, Arrest Warrant, this Sealing Order, and
12   other related documents in this case shall be sealed until further order ofthe Court. A copy ofthe
13   Indictment and Arrest Warrant shall be provided to agents and/or task force officers ofthe U.S. Secret
14   Service, U.S. Marshal Service, employees ofthe United States Attorney's Office, and the Indictment
15   and Arrest Warrant may be disclosed to federal agents, task force officers, and other law enforcement
16   officers in order to effectuate the arrest of the defendant.

17

18   DATED: August I ,2019
                                                                    1. DONNA M. RYU
19
                                                            United States Magistrate Judge
20

21

22

23

24

25

26

27

28



     MOT. TO SEAL AND [PROP.] ORDER
